DIETRICH, Circuit Judge.
The appellant, an alien, was ordered to he deported, upon a finding that she was engaged in prostitution; and this proceeding was brought to test the validity of the order. By reference her petition incorporated the record made in the department and the issue was disposed of in the court below by a ruling sustaining the Commissioner’s demurrer. From the department record it appears, upon tlie testimony of two officers, that, having information petitioner was engaged in prostitution in Sacramento, they went to what was ostensibly a rooming house of which, admittedly, she was the proprietress. After some general conversation, she offered herself to them in such a way that, if their testimony is to be credited, there is left no room for doubt that she was engaged in prostitution of the most wanton character. They thereupon disclosed their official position and subjected her to an inquiry, in the course of which she stated that she had been practicing prostitution at that place for six months.
Upon the subsequent hearing, when she was represented by counsel, she denied that she had intended to make any such statement, giving as an explanation that her hearing was seriously impaired and that she must have misunderstood the questions put to her. While under the circumstances the testimony touching her admission is not highly convineing, after all, upon established principles, its probative value, as that of any other conflicting testimony, was for the department, and the courts are not at liberty to disturb its findings. But, entirely aside from the alleged admission, her conduct, as related by the two officers, is ample to justify the order of deportation. True, a single act of illicit sexual intercourse does not necessarily constitute prostitution, hut the solicitation to such an act may be made in such manner and under such circumstances as to constitute the most convincing evidence of an habitual practice.
Judgment affirmed.